Citation Nr: 1618628	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  09-13 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  

4.  Entitlement to an initial disability rating in excess of 10 percent prior to September 9, 2014, and in excess of 20 percent thereafter, for left shoulder impingement syndrome with degenerative joint disease (left shoulder disability).  

5.  Entitlement to an initial disability rating in excess of 10 percent prior to January 23, 2012, and in excess of 20 percent thereafter, for lumbar myositis (back disability).  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  
REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to March 1997, February 2003 to August 2003, and August 2005 to December 2006.  He also had service in the National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In an August 2007 rating decision, the RO denied service connection for bilateral hearing loss and hypertension, but awarded service connection for lumbar myositis and left shoulder impingement syndrome.  It assigned a 10 percent rating for the myositis and a noncompensable rating for the impingement syndrome, both effective December 17, 2006.  

In the December 2010 rating decision, the RO increased the rating for the Veteran's left shoulder disability to 20 percent, effective December 17, 2006.  In the August 2012 rating decision, the RO denied service connection for PTSD.  

In a September 2014 rating decision, the RO increased the Veteran's rating for his left shoulder disability to 20 percent, effective September 9, 2014, and increased his back disability to 20 percent, effective January 23, 2012.  Although these were a partial grant of the benefits sought, the Board notes that the Veteran has indicated continued disagreement with the ratings assigned for his left shoulder and back disabilities, and he has not been granted the maximum benefit allowed; thus, the claims are still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In light of the other psychiatric diagnoses of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The issues of entitlement to service connection for hypertension and an acquired psychiatric disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A bilateral hearing loss disability for VA purposes has not been manifested at any time during the pendency of this claim.

2.  Prior to September 9, 2014, the Veteran's left shoulder disability was manifested by complaints of left shoulder pain with range of motion near shoulder level; from September 9, 2014, his left shoulder disability was manifested by motion restricted to 25 degrees or less from side, but without ankylosis, frequent episodes of recurrent dislocation with guarding, or malunion with marked deformity at any time during the appeal period.

3.  Prior to January 13, 2012, the Veteran's lumbar myositis was manifested by muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; full, painless range of motion in the thoracolumbar spine; and no periods of doctor prescribed bed rest; from January 13, 2012, the Veteran's lumbar myositis has been effectively manifested by limitation of forward flexion of the thoracolumbar spine of greater than 30 degrees and less than 60 degrees, but at no time during the appeal period has it been productive of ankylosis or incapacitating episodes lasting six weeks or more.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The criteria for a disability rating for left shoulder impingement syndrome of 20 percent, but no higher, prior to September 9, 2014; and of 30 percent thereafter are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5201 (2015).

3.  The criteria for an initial disability rating in excess of 10 percent prior to January 13, 2012; and in excess of 20 percent thereafter, for lumbar myositis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A letter dated in January 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was most recently provided a VA audiological examination in September 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted an audiological examination.  Based on the foregoing, the examiner concluded that the Veteran's puretone thresholds were inconsistent and are not valid for rating purposes.  The examiner also opined that the Veteran did not have a current bilateral hearing loss disability.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The RO provided the Veteran appropriate VA examinations most recently in September 2014.  The VA examination reports are thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living and employability.  Based on the examination, and the absence of evidence of worsening symptomatology since the examination, the Board concludes the September 2014 examination reports in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. Increased Ratings

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Additionally, the Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id.  (quoting 38 C.F.R. § 4.40).

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Factual Background and Analysis

I. Service Connection

The Veteran contends that noise exposure during service caused his current bilateral hearing loss.  VA has conceded that the Veteran was indeed exposed to significant noise during service.  Thus, the main question before the Board is whether he has a current bilateral hearing loss disability that is attributable to an event, injury, or disease incurred during active duty.  

A review of the Veteran's service treatment records does not show any hearing complaints or audiometric testing showing a bilateral hearing loss disability for VA purposes.  Indeed, these records show notations of steady noise exposure, multiple audiograms, and some threshold shifts, but they do not rise to a level to be considered a disability.  See 38 C.F.R. § 3.385.   

The Veteran was afforded a VA audiological examination in February 2007, during which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
10
LEFT
5
10
10
10
10

Speech audiometry revealed speech recognition ability 100 percent, bilaterally.  The examiner noted that the Veteran's bilateral hearing was within normal limits from 500 Hz to 4000 Hz and he had excellent speech recognition ability.  He had normal ear function.  

In September 2014, the Veteran was afforded a VA audiological examination, during which puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
65
80
75
90
LEFT
85
75
95
90
95

Speech audiometry revealed speech recognition ability of 100 percent, bilaterally.  The examiner indicated that the word recognition score was appropriate for this Veteran.  The examiner noted that the Veteran's test results were not valid for rating purposes, nor are they indicative of organic hearing loss.  In so concluding, the examiner stated that the:

Veteran presented exaggerated/inconsistent responses today.  Pure tone thresholds are not consistent with speech reception thresholds of 15dB and acoustic emittance (reflexes present) for both ears.  Otoacoustics emissions suggest normal peripheral hearing at 1-8K Hz that are not consistent as well with [V]eteran's pure tone thresholds.  The [V]eteran presented bilateral normal hearing in C&P exam in 2007.

Ultimately, the examiner opined that the Veteran's hearing loss was less likely than not related to his military service.  He noted that the "Veteran presents normal peripheral hearing as demonstrated by otoacoustics emissions.  Todays [sic] responses were inconsistent with other tests."

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss disability.   

The Board appreciates the Veteran's contentions and statements related to his claimed bilateral hearing loss.  Even conceding that the Veteran was exposed to significant noise in service, there is no evidence that he has been diagnosed with a bilateral hearing loss disability by VA standards at any point during the timeframe on appeal.  In this regard, the puretone thresholds and speech recognition results from the above-described VA examination reports show some decreased hearing acuity in each ear, but not significant enough to constitute a bilateral hearing loss disability for VA benefits purposes.  

In other words, none of the clinically valid audiological examinations during the timeframe on appeal revealed auditory thresholds of 40 decibels or greater at any of the prescribed auditory thresholds or speech recognition scores of less than 94 percent in either ear.  Likewise, no single examination shows at least three auditory thresholds of 26 decibels or greater or a threshold in any one of the frequencies of 40 decibels or greater.  

The Board is aware that the Veteran had significant threshold shifts noted during in his September 2014 VA audiological examination report.  These shifts would normally be considered disabling for VA benefits purposes, but the examiner opined that the Veteran's shifts were inconsistent with prior examinations and he provided a detailed reasoning for concluding that these thresholds should not be used for rating purposes.  He also indicated that there is no evidence of organic hearing loss.  The examiner opined that the Veteran had normal bilateral hearing for VA purposes and this is also supported by the previous examination as well as the 2014 Maryland CNC testing.  As such, the Board finds that the puretone thresholds described in the September 2014 VA examination have no probative value.  

With respect to the Veteran's contention that he currently has a bilateral hearing loss disability, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich v. Brown, 104 F.3d 1328 (1997).  As a layperson, the Veteran is competent to report that he experiences difficulty hearing.  However, he is not competent to render a diagnosis of a bilateral hearing loss disability that satisfies the regulatory criteria set forth in 38 C.F.R. § 3.385. 

Absent competent and reliable evidence of a claimed bilateral hearing loss disability, the Board concludes that the claim of entitlement to service connection for a bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.

II. Increased Rating: Left Shoulder

The Veteran contends that his left shoulder disability warrants an initial rating in excess of 10 percent, prior to September 9, 2014, and in excess of 20 percent thereafter.  For the reasons discussed below, the Board finds that the Veteran is entitled to a 20 percent rating prior to September 9, 2014, and a 30 percent rating thereafter for his left shoulder disability.  

By way of background, the RO originally awarded service connection for a left shoulder disability in an August 2007 rating decision.  It assigned a noncompensable rating, effective December 17, 2006.  The Veteran appealed the initial rating assigned.  In a December 2010 rating decision, the RO increased the rating to 10 percent, effective December 17, 2006.  In the September 2014 rating decision, the RO increased the left shoulder rating to 20 percent disabling, effective September 9, 2014.  

In the Veteran's February 2007 VA general medical examination, he was diagnosed as having left-shoulder impingement syndrome.  X-ray of the left shoulder showed no significant bone abnormality, but he had mild inferior angulation of the acromium probably representing an anatomic variant.  He reported discomfort while pulling or lifting heavy objects in his post-service employment.  

Physical examination revealed tenderness in the anterior aspect of the bicipital tendon upon palpation.  Flexion of the left shoulder was 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees, with pain elicited in the last 10 degrees.  

In January 2009, the Veteran underwent another VA joints examination for his left shoulder, during which he reported worsening symptoms.  He experienced pain described as 7 out of 10 in terms of severity and 9 out of 10 during a flare-up.  His symptoms were aggravated by overhead activities and the symptoms occurred on a weekly basis and lasted for several hours.  He denied any dislocation or recurrent subluxation.  The left shoulder disability did not impair his ability to perform activities of daily living.  

Physical examination revealed left shoulder flexion 0 to 80 degrees that is "painful in last 20 functional loss of 100 due to pain;" abduction 0 to 90 degrees with "painful in last 10 functional loss of 90 due to pain;" and external rotation and internal rotation was noted as "has functional loss of 90 due to pain."  Impingement test was positive.  There was no evidence of weakness or fatigue following repetitive testing, but he did endorse pain.  There was no ankylosis.  X-ray of the shoulder showed no significant bone abnormality, but there was mild, inferior angulation of the acromium probably representing an anatomic variant.  In reaching these ranges of motion, the examiner considered the Veteran's pain (both on repeated use and flare-ups), fatigue, weakness, lack of endurance, and incoordination.  

In April 2010, the Veteran underwent a VA examination of the left shoulder, during which he endorsed pain, stiffness, and weekly severe flare-ups.  He denied any instability, giving way, locking, effusions, weakness, incoordination, or decreased speed of joint motion.  He experienced tenderness due to inflammation.  The functional impairment due to left shoulder problems was difficulty with heavy lifting or reaching overhead.  
Physical examination of the left shoulder joint revealed crepitus and tenderness.  Range of motion testing in the left shoulder showed flexion 0 to 130 degrees; abduction 0 to 100 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  The Veteran endorsed pain in the left shoulder joint with active motion and following repetition.  He did not, however, have additional limitation of motion after three repetitions, nor was there evidence of ankylosis.  Neer and Hawkins-Kennedy testing were positive on the left side.  

The examiner diagnosed the Veteran as having left shoulder impingement syndrome with acromioclavicular joint degenerative changes and mild downsloping of the acromion (based, in part, on the results of a 2009 private MRI).  She noted that the Veteran was currently employed, but his left shoulder disability significantly effects his usual occupation.  She opined that the Veteran's left shoulder disability moderately impacts his ability to perform chores, shopping, and exercise; and prevents participation in sports and recreation.  Otherwise, he was able to perform his usual daily activities.  

In September 2014, the Veteran was afforded a VA examination for his left shoulder disability, during which his diagnoses of left shoulder impingement syndrome with degenerative joint disease in the shoulder joint were confirmed.  The Veteran described severe stiffness and very limited motion in the left shoulder joint.  He described an electrical sensation in his anterior arm.  He denied any flare-ups.  

Range of motion testing revealed left shoulder flexion 0 to 70 degrees with objective evidence of pain at 50 degrees, and left shoulder abduction 0 to 35 degrees, with pain at 20 degrees.  The Veteran reported being unable to perform repetitive testing due to severe pain.  The examiner noted functional loss in the left shoulder joint due to less movement than normal and painful movement.  The Veteran had localized tenderness or pain to palpation in the left shoulder and A/C joint, but had no guarding.  Strength testing in the left shoulder was within normal limits, and he did not have any ankylosis.  The Veteran was unable to perform the tests related to rotator cuff problems and instability.  

The examiner observed that although the Veteran was "unable to cooperate" with special testing of the left shoulder, he was able to close his lumbar brace using both external and internal rotation of the left shoulder and was able to cross his arm.  She was unable to provide an opinion with respect to additional limitation of motion during a flare-up because she could not objectively compare the baseline to any flare-ups.  

Upon careful review of the evidence of record, the Board finds that the Veteran's left shoulder symptoms more nearly approximate a 20 percent rating, but no higher, prior to September 9, 2014, and a 30 percent rating thereafter.  The preponderance of the evidence is against a rating in excess of 20 percent prior to September 9, 2014.  

In general, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  38 C.F.R. § 4.69.  Normal range of shoulder flexion and abduction is from 0 to 180 degrees, and internal/external rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

Diagnostic Code 5201 provides a 20 percent rating for arm motion limited at the shoulder level, minor, a 20 rating for arm motion limited midway between the side and shoulder level, minor; and a 30 percent rating for arm motion limited to 25 degrees from the side, minor.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  A 30 percent rating is the highest available rating for a non-dominant arm under this Diagnostic Code.  

Diagnostic Code 5203 provides that a malunion of the clavicle or scapula may be assigned a 10 percent rating.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent rating.  Nonunion of the clavicle or scapula with loose movement shall be assigned a 20 percent rating.  Clavicular or scapular impairment, with dislocation, warrants a 20 percent rating where either the major or minor arm is involved.  Diagnostic Code 5203 also allows a disability to be rated based on impairment of function of the contiguous joint.

Diagnostic Code 5010, for traumatic, provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5010 provides a 20 percent rating for degenerative arthritis with X- ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Prior to September 9, 2014, the Veteran was assigned a 10 percent rating for arthritis in the left shoulder joint with painful motion.  The record reflects that the Veteran is right hand dominant.  

The Board finds that prior to the September 2014 VA examination, the Veteran's left shoulder symptoms were more nearly approximated to those associated with a 20 percent rating.  38 C.F.R. §§ 4.7, 4.71a Diagnostic Code 5201.  The Veteran's range of motion in the left arm was no worse than 80 degrees-10 degrees shy of shoulder level as shown during his 2009 VA examination.  As such, a 20 percent rating is warranted for limitation of motion at shoulder level prior to September 9, 2014.  Id.  The Board finds that the Veteran's own report of symptomatology to be generally credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 20 percent prior to September 9, 2014.  In order to warrant a higher evaluation prior to that time, there must be the functional equivalent of limitation of the right arm to 25 degrees or ankylosis.  The clinical evidence of record simply does not show symptoms approximating those for the higher, 30 percent rating prior to September 9, 2014.

Indeed, the Veteran was noted to have more detailed painful motion during his 2009 VA examination-to include flexion limited to 80 degrees and abduction to 90 degrees.  The 2009 VA examiner noted the limitation of motion in the left shoulder joint as described above, but made no finding that the Veteran's left shoulder limitation of motion was limited to 25 degrees or less from the side.  Moreover, the Board notes that the holding in Mitchell v. Shinseki, 25 Vet. App. 32 (2011) asserts that pain alone does not constitute functional loss under VA regulations.  

Here, the most probative evidence dated prior to September 9, 2014, does not show that the Veteran's left shoulder limitation of motion was to 25 degrees or less from the side.  Even considering the evidence of record during that timeframe and the painful motion reported, the preponderance is against showing his symptoms most nearly approximate those associated with a higher, 30 percent rating under Diagnostic Code 5201.  Additionally, the preponderance evidence does not show that he had ankylosis in the left shoulder.  In fact, his ranges of motion prior to September 9, 2014, exceeded 45 degrees as shown in the VA examination reports discussed above.  

During the Veteran's September 2014 VA examination, he was first shown to have more severe left shoulder symptoms.  His left shoulder flexion was no worse than 50 degrees with pain and his abduction was no worse than 20 degrees with pain.  Although the Veteran declined to perform repetitive and special testing of the left shoulder due to severe pain-again, he was observed closing his back brace (with internal and external rotation)-his functional limitation of motion most nearly approximates a limitation of 25 degrees from his side or less.  

His left shoulder flexion was limited to 50 degrees with pain, stiffness, and electrical sensation, but his abduction was limited to 35 degrees with pain at 20 degrees.  The Board finds all reasonable doubt in the Veteran's favor in concluding that beginning September 9, 2014, his left shoulder disability was manifested by symptoms more nearly approximating those for a 30 percent disability rating under Diagnostic Code 5201.  Again, a 30 percent rating is the maximum schedular rating under this code for a non-dominant arm.  

Additionally, his neurological manifestations in the left upper extremity have been attributed to his carpal tunnel syndrome and cervical spine disorder-both of which have been addressed separately and are not currently on appeal.   

During both timeframes one appeal, the Board has considered 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), along with the Veteran's subjective complaints of pain and limitation due to pain and flare-ups.  However, neither the lay nor the medical evidence shows additional disability beyond that contemplated by the currently assigned disability evaluations.  

The Board has considered whether the Veteran would be entitled to a higher rating for his left shoulder disability under another rating code, but notes that 5203 (clavicle or scapula impairment) does not provide a rating in excess of 20 percent, and the Veteran does not have malunion, dislocation, fibrous union, nonunion or loss of the humeral head (Diagnostic Code 5202), or ankylosis (Diagnostic Code 5200).  

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence for each timeframe on appeal.  Both the lay and medical evidence are probative in this case.  Here, the Veteran meets the criteria for a 20 percent rating prior to September 9, 2014, and a 30 percent rating thereafter.  His complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than now-assigned, as explained and discussed above.

Accordingly an evaluation of 20 percent, but no higher, is warranted prior to September 9, 2014, and a 30 percent rating thereafter, for his left shoulder disability is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III. Increased Rating: Lumbar Spine

The Veteran contends that his lumbar spine disability warrants an initial rating in excess of 10 percent prior to January 13, 2012, and in excess of 20 percent thereafter.  Importantly, the Veteran has separately requested service connection for radiculopathy of the right lower extremity (new and material basis) and degenerative disc disease of the lumbar spine.  The RO denied these claims in a June 2015 rating decision, the Veteran has yet to appeal them, but his appeal period has not yet run.  As such, the Board will not address these secondary claims in the decision below.  

The RO granted service connection for lumbar myositis in an August 2007 rating decision.  It assigned a 10 percent rating, effective December 17, 2006.  The Veteran appealed the initial rating assigned.  In the September 2014 rating decision, the RO increased this rating to 20 percent, effective January 13, 2012.  

During the Veteran's February 2007 VA general medical examination, he was diagnosed as having degenerative disc disease at L5-S1 and lumbar myositis.  Physical examination showed left lower paravertebral tenderness upon palpation.  He had full, active range of motion in the spine, no functional loss, and no pain upon motion.  There was no pain elicited or limitation of motion following repetitive motion.  In his current employment, he endorsed discomfort while lifting or pulling heavy objects.  Neurological examination was within normal limits.  

In September 2009, the Veteran had another VA examination to address whether his claimed right lower extremity radiculopathy was secondary to his service-connected lumbar myositis.  Following review of the claims file and prior examinations, the examiner opined that the Veteran's claimed lumbar radiculopathy could not be secondary to his service-connected lumbar myositis.  In so concluding, the examiner noted that myositis is a soft-tissue injury that affects the deep muscles in the lumbar area and not the nerves, and even if the Veteran had radiculopathy, it would not be caused or related to his service-connected myositis (strain).

In January 2012, the Veteran was afforded another VA examination of the lumbar spine to consider his separately claimed radiculopathy of the right lower extremity.  Range of motion in the thoracolumbar spine showed forward flexion to 55 degrees, with pain at 45 degrees; extension to 10 degrees, with pain at 5 degrees; right and left lateral flexion to 10 degrees with pain at 5 degrees in each direction; and right and left lateral rotation to 15 degrees with pain at 10 degrees in each direction. 

Following three repetitions, the Veteran's flexion was limited to 40 degrees, extension to 5 degrees, right and left lateral flexion to 5 degrees, and right and left lateral rotation to 10 degrees.  This limitation was caused by less movement than normal and pain on movement.  The Veteran had guarding and/or abnormal muscle spasm, but not causing an abnormal gait or spinal contour.  Deep tendon reflexes were normal except those in the left ankle were hypoactive, and sensory examination was within normal limits.  Straight leg testing was negative and he did not have any other signs or symptoms related to radiculopathy.  He uses a back brace on a regular basis.

The examiner opined that there is no evidence of right lumbar radiculopathy upon physical examination or by clinical history, and indicated that "lumbar radiculopathy is NOT etiologically related to [his] service connected condition of lumbar myositis." 

In September 2014, the Veteran was afforded another VA examination of the spine, during which the lumbar myositis diagnosis was continued.  The Veteran endorsed discomfort in the right lumbar area, and that he cannot sit or stand for long periods of time.  He used prescription medications for treatment and limits his back bending and physical activity to avoid problems.  He described an "electrical sensation" in the right posterior thigh.  He denied flare-ups impacting the function of the thoracolumbar spine.  

Range of motion testing revealed forward flexion to 40 degrees, with pain at 20 degrees; extension to 0 degrees, with pain at 0 degrees; right and left lateral flexion to 5 degrees, with pain at 0 degrees on each side; and right and left lateral rotation to 5 degrees, with pain at 0 degrees on each side.  The Veteran was unable to perform repetitive testing because he claimed severe pain.  The examiner described additional limitation in range of motion of the thoracolumbar spine after repetitive use due to less movement than normal and swelling.  

The examiner noted right lumbar paravertebral muscle pain and spasm resulting in abnormal gait and abnormal spinal contour.  Muscle strength testing, deep tendon reflexes, sensory, and straight leg testing were all within normal limits.  The Veteran had radiculopathy in the right lower extremity causing moderate, intermittent pain and severe paresthesias/dysesthesias.  He had moderate numbness noted in the left lower extremity, and constantly uses a brace to aid in his locomotion.  X-ray showed straightening of normal lordosis.  

The examiner opined that the Veteran's back disability does not impact his ability to work as he is currently working for a telephone company and his work is light.  The examiner indicated that the Veteran had a history of right radiculopathy, but based on today's examination, symptoms of that condition are not present.  The examiner was unable to provide an opinion with respect to additional limitation of motion during a flare-up because she could not objectively compare the baseline to any flare-ups.  

In November 2014, the Veteran had a private MRI.  The findings including partial loss of normal lordosis, preserved intervertebral disc spaces, no fracture or dislocation, good alignment of vertebral bodies, and unremarkable bone marrow.  There is a concentric bulging disc at L4-5 and tiny right paracentral protruded disc at L5-S1.  There is no compression upon the nerve root or thecal sac and no evidence of spinal canal stenosis.  A private EMG test performed in November 2014 showed right L5-S1 radiculopathy.  

The Veteran continues to receive private treatment records for his lumbar myositis, but these records do not show symptoms worse than those shown during his VA examinations.  

Upon careful review of the evidence of record, the Board finds that the Veteran's lumbar myositis does not warrant a rating in excess of 10 percent prior to January 13, 2012, or in excess of 20 percent thereafter.  

The general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula is as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

Unfavorable ankylosis of the entire spine ............................100

Unfavorable ankylosis of the entire thoracolumbar spine......50

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine...............................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine..........................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height..................................................10

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Prior to January 13, 2012, the clinical evidence of record did not show that the Veteran had any compensable limitation of motion in the thoracolumbar spine.  The RO awarded a 10 percent rating based upon his symptoms being analogous to muscle spasm or guarding, or localized tenderness not resulting in abnormal gait or spinal contour.  During his 2009 VA examination, the Veteran had full, painless motion in the thoracolumbar spine and no additional limitations following repetitive motion.  

The Veteran was first shown to have limitation of motion in his thoracolumbar spine during the January 2012 VA examination.  Beginning January 2012, he was shown to have forward flexion of greater than 30 degrees, but less than 60 degrees.  The Board has considered the Veteran's contentions that during his September 2014 VA examination, his forward flexion of the lumbar spine is essentially less than 30 degrees because painful motion began at 20 degrees of forward flexion.  Again, pain alone does not constitute functional loss under VA regulations, and here, the Veteran asserts that the Board should consider his painful motion beginning at 20 degrees of forward flexion should be considered functional loss at 20 degrees, which would entitled him to a 40 percent rating under Diagnostic Code 5237.  See Mitchell, supra.  

The Board finds that the preponderance of the evidence is against finding that the painful motion of the Veteran's thoracolumbar spine beginning at 20 degrees limits his ability to perform the normal working movements of the body.  In fact, the 2014 examiner noted that it is possible for all musculoskeletal disorders to cause functional limitation, but the examiner found no way to determine without resort to speculation as to whether a flare-up of the Veteran's lumbar myositis would cause any additional functional impairment.  Here the clinical evidence of record shows that the Veteran has pain with sitting for too long, standing for too long, or bending, but it does not show his inability to perform normal working movements in the lumbar spine.  Therefore, the Board finds that his painful motion does not rise to the level of functional loss with less than 30 degrees of limitation of flexion-even considering the findings in the 2014 VA examination report.   

Again, the Board finds that the Veteran's own report of symptomatology to be generally credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  At no time during prior to January 13, 2012, or thereafter, has the Veteran had any ankylosis of the thoracolumbar spine or periods of doctor-prescribed bed rest related to his lumbar myopathy.  Additionally, he had no neurological manifestations attributed to his lumbar myositis, and lumbar radiculopathy was specifically excluded as a secondary manifestation of his lumbar myositis as shown above.  

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, regardless of whether they have been raised by the Veteran.  The Board finds no provision upon which to assign a rating greater than 10 percent prior to January 13, 2012, in excess of 20 percent beginning January 13, 2012, for his service-connected lumbar myositis.  At no time during the appeal period has the Veteran been shown to have radiculopathy or other neurological manifestations secondary to his lumbar myositis.  As such, the Board finds that the Veteran is not entitled to separate ratings for neurological manifestations due to his service-connected lumbar myositis. 

For the foregoing reasons, the Board finds that the preponderance of the evidence is against a disability rating greater than 10 percent prior to January 13, 2012, or greater than 20 percent beginning January 13, 2012, for his service-connected lumbar myositis.  As the preponderance of the evidence is against the claim for an increased rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left shoulder disability and lumbar myositis are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left shoulder disability and lumbar myositis with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology with respect to the symptoms he experiences during the timeframes on appeal.  Specifically, the Veteran primarily reports pain, decreased motion, fatigability, and loss of function in his left shoulder and spine with exacerbations caused by reaching overhead, prolonged sitting, or prolonged standing.  As discussed above, his right lower extremity symptoms have been specifically excluded as due to his lumbar myositis.  The current ratings under Diagnostic Codes 5201 and 5237 are specific for the Veteran's symptomatology.  Thus, his current schedular ratings are adequate to fully compensate him for his disabilities on appeal. 

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for tinnitus and chronic gastritis.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology for his left shoulder disability and lumbar myositis.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Service connection for bilateral hearing loss disability is denied.  

A rating of 20 percent, but no higher, prior to September 9, 2014, and of 30 percent thereafter, but no higher, for left shoulder impingement syndrome is granted.

A rating in excess of 10 percent prior to January 13, 2012, and in excess of 20 percent thereafter, for lumbar myositis is denied.  


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for hypertension and an acquired psychiatric disorder, and his TDIU claim.  

Hypertension

The Veteran contends that his hypertension was caused or aggravated by one of his periods of active duty.  Prior to his active duty in August 2005, he was noted to have blood pressure of 140/90 and was referred to a healthcare provider regarding possible hypertension.  He was noted to have elevated blood pressure while deployed.  He was diagnosed as having hypertension around 2007.  

To date, he has not been afforded an examination to determine whether the Veteran's hypertension had its onset during active duty or was aggravated thereby.  As such, a remand is necessary to determine the nature and etiology of any hypertension.  

Psychiatric Disorders

VA has conceded that the Veteran was exposed to stressors during service because he was in an imminent danger pay area (Iraq from 2005-2006).  

In an August 2013 private opinion, the Veteran was noted to have major depression, single episode, not psychotic, and PTSD due to combat experience.  This opinion, however, did not include a discussion of the DSM-V criteria for the diagnoses given.  As such, it is inadequate.  

During the Veteran's September 2014 VA examination, the examiner found that the Veteran did not meet the criteria for a PTSD diagnosis and was diagnosed as having unspecified depressive disorder.  The examiner opined that the Veteran's depressive disorder was less likely than not caused by an in-service injury, event, or illness.  In reaching this conclusion, the examiner solely relied on the lack of treatment in service or within one year of service for psychiatric complaints.  

It is important to note that the United States Court of Appeals for the Federal Circuit held in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) that a veteran's report of symptoms during and since service is not deemed less than credible solely because there is no objective medical evidence corroborating those symptoms at the time.  In other words, the fact that the Veteran's service treatment records do not show treatment for this disability during service is an insufficient rationale for a negative nexus as explained in Buchanan.  Moreover, the Veteran reported psychiatric problems since service.  
The Board finds that the September 2014 opinion is inadequate because the examiner failed to consider the possibility that his acquired psychiatric disorder was related to his conceded in-service stressors.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one).  As such, a new opinion is warranted.

TDIU

As the Veteran has specifically claimed unemployability solely due to his service-connected lumbar myositis and left shoulder disability, the TDIU claim must be remanded for further development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide all required notice in response to the Veteran's claim of entitlement to a TDIU, and undertake any appropriate development.
 
2.  The RO should obtain all current VA treatment records since the last time they were associated with the claims file.  

3.  Thereafter, the AOJ should schedule the Veteran for a VA examination with an appropriate examiner to determine whether he has any current acquired psychiatric disorder related to his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  The examiner should elicit from the Veteran a complete history of his claimed psychiatric disorder.  Any tests or studies deemed necessary should be conducted. 

After reviewing the file, obtaining a complete history from the Veteran, and conducting a physical examination and all necessary diagnostic testing, the examiner should respond to each of the following:

Is it at least as likely as not that any such disability had its onset in service; or is otherwise related to service-including the conceded in-service stressors.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered. 

4.  After the development in #2 is completed, the AOJ should request a VA opinion from an appropriate examiner to determine whether the Veteran has hypertension that was caused or aggravated by his active service.  The electronic claims file must be made available to and reviewed by the examiner.

The examiner should review the record, and indicate such review in the examination report.  It is left to the examiner's discretion whether to examine the Veteran.  

After reviewing the file, the examiner should respond to each of the following:
 
(a) The examiner should opine as to whether the claimed hypertension clearly and unmistakably preexisted any period of service.  If so, the examiner should offer an opinion as to whether such disorder clearly and unmistakably was not aggravated in service.

(b) If any identified hypertension did not preexist service, the examiner should opine as to whether it is at least as likely as not that any such disability had its onset in service; or is otherwise related to service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale for any opinions proffered should be provided.  If the examiner is unable to provide any requested opinion, he or she should fully explain why such opinion could not be rendered. 

5.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted-to include the TDIU claim.  If the claims remain denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


